Exhibit 99.7 CERTIFICATION PURSUANT TO 18 U.S.C. §1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report of Canadian Zinc Corporation (the “Company”) on Form 40-F for the period ended December 31, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Trevor L. Cunningham, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in this Report fairly presents, in all material respects, the financial condition and results of operations of the Company. March 20, 2014 /s/ Trevor L. Cunningham Trevor L. Cunningham Chief Financial Officer A signed original of this written statement required by Section 906 has been provided to Canadian Zinc Corporation and will be retained by Canadian Zinc Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
